                                                                                           1   Anthony L. Martin
                                                                                               Nevada Bar No. 8177
                                                                                           2   anthony.martin@ogletreedeakins.com
                                                                                           3   Dana B. Salmonson
                                                                                               Nevada Bar No. 11180
                                                                                           4   dana.salmonson@ogletreedeakins.com
                                                                                               Noel M. Hicks
                                                                                           5   Nevada Bar No. 13893
                                                                                               noel.hicks@ogletreedeakins.com
                                                                                           6   OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
                                                                                           7   Wells Fargo Tower
                                                                                               Suite 1500
                                                                                           8   3800 Howard Hughes Parkway
                                                                                               Las Vegas, NV 89169
                                                                                           9   Telephone: 702.369.6800
                                                                                               Fax: 702.369.6888
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                          10

                                                                                          11   Attorneys for Defendant Official Security, Inc.

                                                                                          12                                UNITED STATES DISTRICT COURT
                                                 Suite 1500, 3800 Howard Hughes Parkway




                                                                                          13                                  FOR THE DISTRICT OF NEVADA
                                                         Telephone: 702.369.6800
                                                           Las Vegas, NV 89169
                                                            Wells Fargo Tower




                                                                                          14   SHANICE WORTHAM, an individual,                      Case No.: 2:21-cv-00597-JCM-EJY
                                                                                          15                          Plaintiff,
                                                                                                                                                 STIPULATION AND ORDER TO EXTEND
                                                                                          16   vs.                                                TIME TO RESPOND TO PLAINTIFF’S
                                                                                                                                                            COMPLAINT
                                                                                          17   OFFICIAL SECURITY, INC., a Nevada
                                                                                               corporation; DOES I-X, inclusive; and ROE                     (SECOND REQUEST)
                                                                                          18   CORPORATIONS I-X, inclusive,
                                                                                          19                          Defendants.
                                                                                          20

                                                                                          21           Pursuant to LR IA 6-1, LR IA 6-2 and LR 7-1, Plaintiff Shanice Wortham (“Plaintiff”) and

                                                                                          22   Defendant Official Security, Inc. (“Defendant”), by and through their respective counsel of record,

                                                                                          23   hereby request and stipulate to extend the time for Defendant to respond to Plaintiff’s Complaint

                                                                                          24   (ECF No. 1). Defendant’s response to Plaintiff’s Complaint is currently due June 2, 2021. The

                                                                                          25   parties request an extension of time up to and including June 16, 2021 in which to respond as

                                                                                          26   Defendant has just been retained in this case. This is the parties’ second request for an extension of

                                                                                          27   time.   The parties first requested an extension of time on May 12, 2021. Now, the parties are

                                                                                          28
                                                                                           1   exploring whether early resolution is possible and, as such, would like the additional time to explore
                                                                                           2   the same.
                                                                                           3          This Stipulation is made in good faith and is not intended for purposes of delay.
                                                                                           4   DATED this 2nd day of June, 2021.               DATED this 2nd day of June, 2021.
                                                                                           5   JENNINGS & FULTON, LTD.                         OGLETREE, DEAKINS, NASH, SMOAK & STEWART,
                                                                                           6                                                   P.C.

                                                                                           7   s/ Adam R. Fulton                               s/ Dana B. Salmonson
                                                                                               Adam R. Fulton                                  Anthony L. Martin
                                                                                           8   Nevada Bar No. 11572                            Nevada Bar No. 8177
                                                                                               Logan G. Willson                                Dana B. Salmonson
                                                                                           9
                                                                                               Nevada Bar No. 14967                            Nevada Bar No. 11180
                                                                                          10   2580 Sorrel Street                              Noel M. Hicks
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                               Las Vegas, NV 89146                             Nevada Bar No. 13893
                                                                                          11   Attorneys for Plaintiff                         Wells Fargo Tower
                                                                                                                                               Suite 1500
                                                                                          12                                                   3800 Howard Hughes Parkway
                                                 Suite 1500, 3800 Howard Hughes Parkway




                                                                                          13                                                   Las Vegas, NV 89169
                                                                                                                                               Attorneys for Defendant
                                                         Telephone: 702.369.6800
                                                           Las Vegas, NV 89169




                                                                                          14
                                                            Wells Fargo Tower




                                                                                                                                             ORDER
                                                                                          15
                                                                                                      IT IS SO ORDERED.
                                                                                          16

                                                                                          17                                                 UNITED STATES MAGISTRATE JUDGE

                                                                                          18                                                              June 2, 2021
                                                                                                                                             DATED:
                                                                                          19
                                                                                          20

                                                                                          21                                                                                               47330090.1

                                                                                          22

                                                                                          23

                                                                                          24

                                                                                          25

                                                                                          26
                                                                                          27

                                                                                          28


                                                                                                                                                 2
